       Case 7:20-cv-00034 Document 32 Filed on 06/11/20 in TXSD Page 1 of 7



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

 UNITED STATES OF AMERICA,                       §
                                                 §
                            Plaintiff,           §
                                                 §
 v.                                              §         CASE NO.      7:20-CV-034
                                                 §
 44.697 ACRES OF LAND, MORE OR                   §
 LESS, SITUATE IN HIDALGO                        §
 COUNTY,                                         §
 STATE OF TEXAS; AND FORTCO                      §
 PROPERTIES, LTD.,                               §
                                                 §
                          Defendants.            §

      DEFENDANT FORTCO PROPERTIES, LTD.’S AND KRENMUELLER FARMS’S
              INITIAL DISCLOSURES PURSUANT TO RULE 26(a)(1)

        Pursuant to F.R.C.P. 26(a)(1), the following disclosures are based on the information

available at this time to Defendant FORTCO PROPERTIES, LTD. and KRENMUELLER

FARMS, hereinafter referred to collectively as Defendant Fortco. Defendant Fortco reserves all

rights to object to disclosure of information or tangible things protected by any applicable privilege

or immunity from discovery, or otherwise subject to any objection to disclosure. Defendant Fortco

reserves the right to rely on testimony from persons and/or information other than or in addition

to that identified in this initial disclosure depending on matters actually in dispute and further

discovery. Defendant Fortco reserves further the right to supplement these disclosures at a later

date in accordance with the applicable rules of civil procedure and as more information becomes

available relating to the issues in this case.




                                                     -1-
      Case 7:20-cv-00034 Document 32 Filed on 06/11/20 in TXSD Page 2 of 7



                                       I. DISCLOSURES

       A. Rule 26(a)(1)(A): The name and, if known, the address and telephone number of each

individual likely to have discoverable information that the disclosing party may use to support its

claims or defenses, unless solely for impeachment, identifying the subjects of the information.

       1.      Estate of Bert Forthuber
               Gertrude Forthuber
               Elizabeth Forthuber Cofoid
               Steve Cofoid and Elizabeth Forthuber Cofoid
               Trevor Cofoid, Philip Cofoid, and Hunter Cofoid Investment Trust 2007
               2013 Cofoid Children’s Trust
               Marcus Forthuber
               Courtney Forthuber
               Frederick G. Forthuber and Sarah E. Forthuber Investment Trust 2007
               Fortco Properties, Ltd.
               409 E. Military Hwy
               San Juan, Texas 78589
               956-787-2272
               They have knowledge of the subject property and other properties in the area of the
               subject, together with potential compensation, damages, other relevant information
               concerning the property and these proceedings including market data and uses of
               property in the area.

       2.      Marcus Forthuber
               Courtney Forthuber
               Steve Cofoid
               Krenmueller Farms
               409 E. Military Hwy
               San Juan, Texas 78589
               956-787-2272
               They have knowledge of the subject property and other properties in the area of the
               subject, together with potential compensation, damages, other relevant information
               concerning the property and these proceedings including market data and uses of
               property in the area.

       3.      Frank Schuster
               c/o Frank Schuster Farms, Inc.
               2200 Trophy Drive
               McAllen, Texas
               956-802-8461
               956-605-2760
               He has knowledge of the facts and circumstance set forth in the Complaint,
               Declaration of Taking, and Answer and pleadings on file herein, together with the



                                                -2-
Case 7:20-cv-00034 Document 32 Filed on 06/11/20 in TXSD Page 3 of 7



       subject property, its history, uses, operation, value, ownership, compensation,
       damages, and other relevant information concerning the property and these
       proceedings. He has knowledge of comparable sales and uses of property in the
       area.

 4.    Rebecca S. Jones
       S. Foss Jones
       c/o Frank Schuster Farms, Inc.
       2200 Trophy Drive
       McAllen, Texas
       956-802-8461
       956-605-2760
       They have knowledge of the facts and circumstance set forth in the Complaint,
       Declaration of Taking, and Answer and pleadings on file herein, together with the
       subject property, its history, uses, operation, value, ownership, compensation,
       damages, and other relevant information concerning the property and these
       proceedings. They have knowledge of comparable sales and uses of property in the
       area.

 5.    Loren Flossman
       Wall Program Portfolio Manager
       Border Wall Program Manager Officer
       US Border Patrol
       1300 Pennsylvania Avenue NW
       Washington DC 20229
       202-604-1202
       He has knowledge regarding building, construction, planning, and development
       issues in the area of the property, the border barrier, and the border in general,
       together with knowledge of the border barrier project, flood plain matters, and other
       relevant issues relative to valuation, compensation, and damages.

 6.    Sandra Riggs
       Chief, McAllen Real Estate Office
       U.S. Army Corp. of Engineers
       Ft. Worth District
       819 Taylor St.
       Fort Worth, Texas
       817-751-9253
       She has knowledge regarding building, construction, planning, and development
       issues in the area of the property, the border barrier, and the border in general,
       together with knowledge of the border barrier project, flood plain matters, and other
       relevant issues relative to valuation, compensation, and damages.

 7.    Richard Freeman
       Realty Specialist
       U.S. Army Corp. of Engineers



                                        -3-
Case 7:20-cv-00034 Document 32 Filed on 06/11/20 in TXSD Page 4 of 7



       Ft. Worth District
       819 Taylor St.
       Fort Worth, Texas
       817-886-1306
       He has knowledge regarding building, construction, planning, and development
       issues in the area of the property, the border barrier, and the border in general,
       together with knowledge of the border barrier project, flood plain matters, and other
       relevant issues relative to valuation, compensation, and damages.

 8.    James Railey
       United States Customs and Border Protection
       3300 S. Expressway 77/83
       Brownsville, Texas 78521
       956-250-6031
       956-289-5761
       He has knowledge regarding building, construction, planning, and development
       issues in the area of the property, the border barrier, and the border in general,
       together with knowledge of the border barrier project, flood plain matters, and other
       relevant issues relative to valuation, compensation, and damages.

 9.    Jason Montemayor
       United States Customs and Border Protection
       3300 S. Expressway 77/83
       Brownsville, Texas 78521
       956-250-6031
       956-289-5761
       He has knowledge regarding building, construction, planning, and development
       issues in the area of the property, the border barrier, and the border in general,
       together with knowledge of the border barrier project, flood plain matters, and other
       relevant issues relative to valuation, compensation, and damages.

 10.   Paul Enriquez
       United States Customs and Border Protection
       3300 S. Expressway 77/83
       Brownsville, Texas 78521
       956-250-6031
       956-289-5761
       He has knowledge regarding building, construction, planning, and development
       issues in the area of the property, the border barrier, and the border in general,
       together with knowledge of the border barrier project, flood plain matters, and other
       relevant issues relative to valuation, compensation, and damages.

 11.   Hector Garcia
       United States Customs and Border Protection
       3300 S. Expressway 77/83
       Brownsville, Texas 78521



                                        -4-
      Case 7:20-cv-00034 Document 32 Filed on 06/11/20 in TXSD Page 5 of 7



                 956-250-6031
                 956-289-5761
                 He has knowledge regarding building, construction, planning, and development
                 issues in the area of the property, the border barrier, and the border in general,
                 together with knowledge of the border barrier project, flood plain matters, and other
                 relevant issues relative to valuation, compensation, and damages.

         12.     David Tirador
                 United States Customs and Border Protection
                 3300 S. Expressway 77/83
                 Brownsville, Texas 78521
                 956-250-6031
                 956-289-5761
                 He has knowledge regarding building, construction, planning, and development
                 issues in the area of the property, the border barrier, and the border in general,
                 together with knowledge of the border barrier project, flood plain matters, and other
                 relevant issues relative to valuation, compensation, and damages.

                  All person identified in Initial Disclosures, Answers to Interrogatories, or
         Supplementations thereto, by any party to this action during the course of discovery as a
         witness, trial witness, expert, person with knowledge of relevant or material facts, or
         someone necessary for purposes of foundation, authentication, impeachment or rebuttal.
         Any person identified or mentioned in any documents produced in discovery by the parties
         in this action.

               Any person identified by any other party hereto in their Initial Disclosures or
         Supplemental Disclosures.

                 Any person deposed in this action.

         B. Rule 26(a)(1)(B): A copy of, or a description by category and location of all

documents, data compilations, and tangible things that are in the possession, custody or control of

the party and that the disclosing party may use to support its claims or defenses, unless solely for

impeachment.

    1.         Documents regarding the history, acquisition, use, current and potential use,
               ownership, and value, of the property (Defendant and Plaintiff);

    2.         All appraisals, documents relative to the value of the property in question (Defendant
               and Plaintiff);

    3.         Documents regarding the sales history, lease history, or income/revenue generation of
               the subject property (Defendant):



                                                  -5-
      Case 7:20-cv-00034 Document 32 Filed on 06/11/20 in TXSD Page 6 of 7




    4.        Documents regarding the reasonable compensation and damages to be awarded in this
              case for the Plaintiff’s taking of Defendant’s property (Plaintiff and Defendant);

    5.        All documents regarding any negotiations to purchase or obtain the property in
              question involving the Plaintiff and Defendant (Plaintiff and Defendant);

    6.        All documents regarding the highest and best use of the property in question (Plaintiff
              and Defendant);

    7.        All documents regarding the dimensions, description, and location of the property in
              question, the part taken, access to the part taken, the parent tract, and the remainder
              (Plaintiff and Defendant);

    8.        Photographs, maps, sketches, drawings, descriptions, and renderings of the property
              in question; and

    9.        All documents regarding or constituting hydrology studies, drainage, erosion
              prevention or control, or flood control measures planned, recommended, or to be
              implemented relative to the property and the infrastructure in question (Plaintiff and
              Defendant).

    C. Rule 26(a)(1)(C): A computation of any category of damages claimed by the disclosing

party, making available for inspection and copying as under Rule 34 the documents or other

evidentiary material, not privileged or protected from disclosure, on which the computation is

based, including the materials bearing on the nature and extent of injuries suffered.

          Please see the Expert Designation and Expert Reports to be produced in accordance with

the Court’s Scheduling Order and the agreement of the parties, together with all Supplementations

thereto

          D. Rule 26(a)(1)(D): For inspection and copying as under Rule 34 any insurance

agreement under which any person carrying on an insurance business may be liable to satisfy all

or any part of a judgment which may be entered in the action or to indemnify or reimburse for

payments made to satisfy the judgment.

                 Not applicable.




                                                  -6-
      Case 7:20-cv-00034 Document 32 Filed on 06/11/20 in TXSD Page 7 of 7



                                              Respectfully submitted,

                                              BARRON, ADLER, CLOUGH & ODDO, L.L.P.
                                              808 Nueces Street
                                              Austin, Texas 78701
                                              Ph: (512) 478-4995
                                              Fax: (512) 478-6022

                                              By:     /s/ Roy R. Brandys
                                                      Roy R. Brandys
                                                      Attorney-in-Charge
                                                      Texas Bar Number 02883550
                                                      Southern District of Texas No. 31963
                                                      brandys@barronadler.com
                                                      Nicholas P. Laurent
                                                      Texas Bar Number 24065591
                                                      Southern District of Texas No. 1090833
                                                      laurent@barronadler.com

                                              ATTORNEYS FOR DEFENDANTS,
                                              FORTCO PROPERTIES, LTD. AND
                                              KRENMUELLER FARMS



                                  CERTIFICATE OF SERVICE

       I, Roy R. Brandys, Attorney for Defendant Fortco Properties, Ltd., hereby certifies that on

June 11, 2020, I served the foregoing via email to all counsel of record.



                                                      By:    /s/ Roy R. Brandys
                                                             Roy R. Brandys




                                                -7-
